Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2, 6, 9-11, 13-15, 17-19, 21, 28-29, 33-34, and 36 are pending in this application.
The restriction requirement set forth in the Office action of 4/17/2018 and Applicant’s election of Group I (original claims 1-17, 22-27 and 31-36) are noted for the record.  The requirement to elect a species of surfactant as set forth in the Office action of 4/17/2018 and Applicant’s election of tristyrylphenol ethoxylate are also noted for the record.  The requirement to elect a species of the agrochemical as set forth in the Office action of 4/17/2018 was withdrawn in the Office action of 6/1/2020.
Accordingly, claims 18, 19, 21, 28, and 29 are withdrawn from further consideration as being directed to non-elected subject matter.  Claims 1-2, 6, 9-11, 13-15, 17, 33-34 and 36 will presently be examined to the extent that they read on the elected subject matter.  

Applicant is advised that the outstanding ground of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby withdrawn in view of the claim amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6, 9-11, 13-15, 17, 33-34 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 and several dependent claims have been amended to require that the one or more agrochemicals in the seed treatment composition are premixed agrochemicals.  This subject matter fails to find adequate descriptive support from the originally disclosure.  
The term “premixed agrochemicals” is not found in the originally filed disclosure.  While it is not a requirement that the claim language be found in ipsis verbis in the 
The term “premixed agrochemicals” was not originally disclosed and thus it was not defined in the original disclosure.  “Premixed” has the dictionary definition of “a mixture of ingredients designed to be mixed with other ingredients before use” (Merriam-Webster Online Dictionary and Thesaurus).  Thus, “premixed agrochemicals” 
could have many meanings, including for example, a mixture of two pure compounds such as pyraclostrobin and triticonazole or mixture of those compounds in some other state of admixture prior to being mixed with other ingredients.  It is such broad and unclear scope that was not reasonably conveyed by the originally filed disclosure.  
	Applicant states in the response filed on 8/20/2021 that support for the amendment is found at least on pages 20-21 of the replacement specification filed 6/5/2019, page 9 of the originally filed specification, and claim 15 where examples of specific premixed agrochemicals that may be used are listed.  Applicant argues that these agrochemicals are premixed with other ingredients such as surfactants.    
	The Examiner cannot agree.  The agrochemicals listed on pages 20-21 of the replacement specification filed on 6/5/2019 and page 9 of the original specification are described as “Active Ingredients,” not pre-mixed agrochemicals.  “Active Ingredients” convey the active compound, not its formulation adjuvants.  Claim 15 as originally filed does not convey any other meaning than the active agrochemical.  
	To be clear, the position of the Examiner is that the full metes and bounds of “premixed agrochemicals” were not originally disclosed.  This ground of rejection should be reviewed by Applicant in conjunction with the next ground of rejection set forth below.  
For these reasons, all claims are found to lack adequate descriptive support from the originally filed disclosure.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 9-11, 13-15, 17, 33-34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 and several dependent claims have been amended to require that the one or more agrochemicals in the seed treatment composition are premixed agrochemicals.  The claims are deemed unclear and indefinite due to this amendatory subject matter.  
What exactly is the full scope of “premixed agrochemicals?”  As discussed previously, the term “premixed agrochemicals” is not defined in the original disclosure and “premixed” has the dictionary definition of “a mixture of ingredients designed to be mixed with other ingredients before use” (Merriam-Webster Online Dictionary and Thesaurus) (emphasis added).  Thus, “premixed agrochemicals” raises questions such as:
(1) Premixed with what?  Put another way, it is not clear what the other ingredients are.  
(2) Similarly, what is the degree to which the agrochemical is premixed?  Can the agrochemical be merely mixed with a solvent or another agrochemical, or does the agrochemical have to be completely formulated as in a commercial, ready-to-use product?  
(3) Does “premixed” apply to all of the agrochemicals – in other words, if there are two or more agrochemicals, do the claims require that those two or more agrochemicals are premixed together?  And if that is the case, would Applicant consider complete formulation of pesticide A (e.g., pesticide A + solvent + surfactant + other additives) and a different, complete formulation of pesticide B (e.g., pesticide B + solvent + surfactant + other additives) to be outside the claim scope because A and B are not “premixed” prior to their addition to the final composition?    
For these reasons, the claims are found unclear and indefinite.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 11, 13, 14, 17, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlotterbeck et al. (US 2011/0195839; hereinafter, Schlotterbeck).
Schlotterbeck discloses a liquid crop protection formulation that contains 2 wt% pyraclostrobin, 1.5 wt% triticonazole, solvents, water, 3.6 wt% Soprophor S 25, Soprophor 4D384, and Lutensol TO7 (Pages 18-19, Table 2, formulation 19).  Seeds treated with formulation 19 exhibited dust development of 0.01 g/100 kg wheat seed (paragraphs 311-315).  Viscosity of the formulation “will not exceed a value of 0.5 Pa•s” (paragraph 28).  
Schlotterbeck’s Soprophor S 25 is tristyrylphenol ethoxylate having an ethylene oxide chain length of 25 and HLB of 14.5 (paragraph 304), so the surfactant of instant claim 1 is met.  Schlotterbeck does not specifically measure the viscosity of formulation 19, but Schlotterbeck’s invention is directed to formulations that have a viscosity that does not exceed 0.5 Pa•s, i.e. 500 centipoise or 500 cP.  
Independent claim 1 has been amended to recite “premixed agrochemicals,” but this amendatory feature fails to distinguish over Schlotterbeck.  First, there is no specificity as to what is in the premix.  Second, whether the agrochemicals are premixed or not (and what is in the premix is undefined), the claimed invention is directed to the final composition wherein all of the composition ingredients are mixed together.  Consequently, in the absence of additional claim features, “premixed agrochemicals” and Schlotterbeck’s pyraclostrobin and triticonazole of formulation 19 cannot be distinguished in the final composition.   
	Claim 11 requires another surfactant comprising a “styrenated phenol ethoxylate.”  Schlotterbeck’s Soprophor 4D384 is an ethoxylated tristyrylphenol surfactant, so it is a styrenated phenol ethoxylate.  Claim 12 recites 0-50 mols of polypropylene oxide for the styrenated phenol ethoxylate, so Schlotterbeck’s Soprophor 4D384 meets this claim requirement.  
	Claims 13-14 recite strobilurin and triazoles fungicides such as pyraclostrobin and triticonazole, which are present in Schlotterbeck’s formulation 19.  
	 Claim 33 requires three surfactants, and claim 34 requires at least one “coemulsifier.”  Schlotterbeck’s formulation 19 contains three surface active agents, Soprophor S 25, Soprophor 4D384, and Lutensol TO7; and Soprophor 4D384 would meet the coemulsifier functionality.   
	Applicant’s arguments filed on 8/20/2021 have been given due consideration, but they were found unpersuasive.  Applicant’s position is that “premixed agrochemicals” are premixed with other ingredients such as surfactants, and the cited prior art “do[es] not have to consider the competing chemistries of the pre-mixes in a custom blend.”  The Examiner cannot agree.  The term “premixed” does not necessarily require the agrochemical to be premixed with a surfactant, and “premixed,” without more, does not necessarily raise an issue as to competing chemistries.  Moreover, the final composition would have all the ingredients mixed together, so any premixed state would no longer exist in the final composition.  
	For these reasons, claim 1, 11, 13, 14, 17, 33, and 34 are anticipated. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 9-11, 13-15, 17, 33-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Schlotterbeck (US 2011/0195839) in view of Thilmony et al. 
	Schlotterbeck (US 2011/0195839) discloses a liquid crop protection formulation that contains a plant protectant such as imidacloprid, pyraclostrobin, or triticonazole (paragraphs 17-18, 192, 197, 251, 256, 257), solvents, water, (e.1) at least one surfactant with an HLB of 5-13, (e.2) at least one surfactant with an HLB of 13.5 to 18, and (f) at least one anionic surfactant (paragraphs 16-24, 103-147; claims 32-33, 35).  See also paragraphs 16-28, 102-108.  The formulation is used for seed treatment (abstract, paragraphs 1, 15, 25-26, 286, 290-292, 297-298; claims 42-44).  Schlotterbeck’s (e.2) includes Soprophor S 25 and Soprophor S 40 (paragraph 108).  Soprophor S 40 is a tristyrylphenol ethoxylate that has an ethylene oxide chain length of about 40.1  Schlotterbeck discloses Soprophor S 25 as a tristyrylphenol ethoxylate having an ethylene oxide chain length of 25 and HLB of 14.5 (paragraph 304).  Schlotterbeck’s formulation 19 was discussed above in the previous ground of rejection, and the discussion there is incorporated herein by reference.  Low abrasion of seed dressing is advantageous due to reduced development of dust during the seed dressing process (paragraph 5), and Schlotterbeck’s seed treatment formulation provides low abrasion of seeds and thus reduced dusting (paragraph 15).  Viscosity of the formulation can be in the range of from 2 to 200 mPa•s, which is equivalent to 2 to 200 centipoise, cP (paragraph 28).  Viscosity of Schlotterbeck’s formulations “will not exceed a value of 0.5 Pa•s” (paragraph 28).  The amount of (e) surfactants can range from 0.5 to 30 wt% of the undiluted formulation (paragraphs 145, 265).  The amount of the plant protectant can range from 0.1 to 40 wt% (paragraph 261; see also paragraphs 260-270 for formulation percentages).   
	Schlotterbeck’s dust development data is provided in terms of grams of dust per 100 kg of wheat seeds.  An article by Thilmony et al. is cited to establish that wheat kernels per pound can range from 10,478 to 15,707 wheat kernels per pound, depending on wheat type and variety (page 39, Tables 2 and 3).  The following conversions are thus calculated:
	10,478 kernels/lb ≈ about 2.3 million kernels/100 kg;
	15,707 kernels/lb ≈ about 3.5 million kernels/100 kg.
[AltContent: textbox ((math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:mfrac><mml:mrow><mml:mn>0.01</mml:mn><mml:mi> </mml:mi><mml:mi mathvariant="normal">g</mml:mi><mml:mi mathvariant="normal"> </mml:mi><mml:mi mathvariant="normal">d</mml:mi><mml:mi mathvariant="normal">u</mml:mi><mml:mi mathvariant="normal">s</mml:mi><mml:mi mathvariant="normal">t</mml:mi><mml:mi mathvariant="normal"> </mml:mi></mml:mrow><mml:mrow><mml:mn>100</mml:mn><mml:mi> </mml:mi><mml:mi>k</mml:mi><mml:mi>g</mml:mi><mml:mi> </mml:mi><mml:mi mathvariant="normal">w</mml:mi><mml:mi mathvariant="normal">h</mml:mi><mml:mi mathvariant="normal">e</mml:mi><mml:mi mathvariant="normal">a</mml:mi><mml:mi mathvariant="normal">t</mml:mi><mml:mi mathvariant="normal"> </mml:mi><mml:mi mathvariant="normal">s</mml:mi><mml:mi mathvariant="normal">e</mml:mi><mml:mi mathvariant="normal">e</mml:mi><mml:mi mathvariant="normal">d</mml:mi><mml:mi mathvariant="normal">s</mml:mi><mml:mi mathvariant="normal"> </mml:mi><mml:mo>(</mml:mo><mml:mi mathvariant="normal">k</mml:mi><mml:mi mathvariant="normal">e</mml:mi><mml:mi mathvariant="normal">r</mml:mi><mml:mi mathvariant="normal">n</mml:mi><mml:mi mathvariant="normal">e</mml:mi><mml:mi mathvariant="normal">l</mml:mi><mml:mi mathvariant="normal">s</mml:mi><mml:mo>)</mml:mo></mml:mrow></mml:mfrac></mml:math></formulawrapper> ≈ (math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:mfrac><mml:mrow><mml:mn>0.01</mml:mn><mml:mi> </mml:mi><mml:mi mathvariant="normal">g</mml:mi><mml:mi mathvariant="normal"> </mml:mi><mml:mi mathvariant="normal">d</mml:mi><mml:mi mathvariant="normal">u</mml:mi><mml:mi mathvariant="normal">s</mml:mi><mml:mi mathvariant="normal">t</mml:mi></mml:mrow><mml:mrow><mml:mn>2.3</mml:mn><mml:mi> </mml:mi><mml:mi>t</mml:mi><mml:mi>o</mml:mi><mml:mi> </mml:mi><mml:mn>3.5</mml:mn><mml:mi> </mml:mi><mml:mi mathvariant="normal">m</mml:mi><mml:mi mathvariant="normal">i</mml:mi><mml:mi mathvariant="normal">l</mml:mi><mml:mi mathvariant="normal">l</mml:mi><mml:mi mathvariant="normal">i</mml:mi><mml:mi mathvariant="normal">o</mml:mi><mml:mi mathvariant="normal">n</mml:mi><mml:mi mathvariant="normal"> </mml:mi><mml:mi mathvariant="normal">s</mml:mi><mml:mi mathvariant="normal">e</mml:mi><mml:mi mathvariant="normal">e</mml:mi><mml:mi mathvariant="normal">d</mml:mi><mml:mi mathvariant="normal">s</mml:mi><mml:mi mathvariant="normal"> </mml:mi><mml:mo>(</mml:mo><mml:mi mathvariant="normal">k</mml:mi><mml:mi mathvariant="normal">e</mml:mi><mml:mi mathvariant="normal">r</mml:mi><mml:mi mathvariant="normal">n</mml:mi><mml:mi mathvariant="normal">e</mml:mi><mml:mi mathvariant="normal">l</mml:mi><mml:mi mathvariant="normal">s</mml:mi><mml:mo>)</mml:mo></mml:mrow></mml:mfrac></mml:math></formulawrapper> ≈ (math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:mfrac><mml:mrow><mml:mi>a</mml:mi><mml:mi>t</mml:mi><mml:mi> </mml:mi><mml:mi>m</mml:mi><mml:mi>o</mml:mi><mml:mi>s</mml:mi><mml:mi>t</mml:mi><mml:mi> </mml:mi><mml:mn>0.0004</mml:mn><mml:mi> </mml:mi><mml:mi mathvariant="normal">g</mml:mi><mml:mi mathvariant="normal"> </mml:mi><mml:mi mathvariant="normal">d</mml:mi><mml:mi mathvariant="normal">u</mml:mi><mml:mi mathvariant="normal">s</mml:mi><mml:mi mathvariant="normal">t</mml:mi></mml:mrow><mml:mrow><mml:mn>100,000</mml:mn><mml:mi> </mml:mi><mml:mi mathvariant="normal">s</mml:mi><mml:mi mathvariant="normal">e</mml:mi><mml:mi mathvariant="normal">e</mml:mi><mml:mi mathvariant="normal">d</mml:mi><mml:mi mathvariant="normal">s</mml:mi><mml:mi mathvariant="normal"> </mml:mi><mml:mo>(</mml:mo><mml:mi mathvariant="normal">k</mml:mi><mml:mi mathvariant="normal">e</mml:mi><mml:mi mathvariant="normal">r</mml:mi><mml:mi mathvariant="normal">n</mml:mi><mml:mi mathvariant="normal">e</mml:mi><mml:mi mathvariant="normal">l</mml:mi><mml:mi mathvariant="normal">s</mml:mi><mml:mo>)</mml:mo></mml:mrow></mml:mfrac></mml:math></formulawrapper>)]As a result, Schlotterbeck’s data for seed treatment formulation 19, for example, can be interpreted as follows (Table 6):	
	
Independent claim 1 has been amended to recite “premixed agrochemicals,” but this amendatory feature fails to distinguish over Schlotterbeck.  First, there is no specificity as to what is in the premix.  Second, whether the agrochemicals are premixed or not (and what is in the premix is undefined), the claimed invention is directed to the final composition wherein all of the composition ingredients are mixed together.  Consequently, in the absence of additional claim features, “premixed agrochemicals” and Schlotterbeck’s active ingredients such as pyraclostrobin and triticonazole of formulation 19 cannot be distinguished in the final composition.   
Schlotterbeck does not explicitly disclose or exemplify a formulation that contains a tristyrylphenol ethoxylate of claim 1 and additional surfactant of claim 2.  However, Schlotterbeck’s (e.2) includes at least one surfactant with an HLB of 13.5 to 18 (paragraphs 103-105; claims 32-33, 35), wherein such (e.2) surfactants can be Soprophor S 25 and Soprophor S 40 (paragraph 108).  Soprophor S40 meets the surfactant requirement of claim 1.  Soprophor S 25 meets the requirement of claims 2, 10-11 and 36 because it is a tristyrylphenol ethoxylate (or styrenated phenol ethoxylate) having an ethylene oxide chain length of 25 and HLB of 14.5.  In other words, tristyrylphenol ethoxylate is a “polyoxyethylated alkaryl” and HLB of 14.5 is within “about 14.”  Because Schlotterbeck teaches “at least one” (e.2) surfactants, and Soprophor S 25 and Soprophor S 40 are particularly noted (e.2) surfactants, it would have been obvious for the ordinary skilled artisan to utilize both Soprophor S 25 and Soprophor S 40 as the (e.2) surfactants in the practice of Schlotterbeck’s invention to treat seeds.  
Claim 6 requires a dust off at or below 0.75 g/100,000 kernels and retention of germination rates.  This dust off feature would have been obvious from Schlotterbeck’s teachings of well below the claimed amount as fully discussed above, further in view of Schlotterbeck’s teaching of advantage of low abrasion of seed dressing, which would provide reduced dusting (paragraphs 5, 15; see all the examples from paragraphs 303 to 315)
	Claim 33 requires three surfactants, and claim 34 requires at least one “coemulsifier.”  As previously discussed, Schlotterbeck’s formulation 19 contains three surface active agents, Soprophor S 25, Soprophor 4D384, and Lutensol TO7; and Soprophor 4D384 would meet the coemulsifier functionality.  Alternatively, Soprophor S 25 and Soprophor S 40 as the (e.2) surfactants, along with the (e.1) surfactant and the (f) anionic surfactant would meet the additional surfactant requirement and “coemulsifier” functionality of claims 33 and 34.  See Schlotterbeck, paragraphs 103-145.  
	Claim 36 requires the second surfactant of claim 2 to have an HLB of about 9 to about 14.  As discussed previously, Soprophor S 25 has an HLB of 14.5, so the requirement of claim 36 is met because 14.5 is reasonably within “about 14.”
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.
Applicant’s arguments filed on 8/20/2021 have been given due consideration, but they were found unpersuasive.  Applicant’s position is that “premixed agrochemicals” are premixed with other ingredients such as surfactants, and the cited prior art “do[es] not have to consider the competing chemistries of the pre-mixes in a custom blend.”  The Examiner cannot agree.  The term “premixed” does not necessarily require the agrochemical to be premixed with a surfactant, and “premixed,” without more, does not necessarily raise an issue as to competing chemistries.  Moreover, the final composition would have all the ingredients mixed together, so any premixed state would no longer exist in the final composition.  

Applicant was advised in the Office action of 5/4/2021 that a previous ground of rejection under 35 USC 102(a)(1) over Sowa et al. (US 2011/0251061) was withdrawn in view of a claim amendment that changed the EO chain length from between about 17 and about 50 mols to between 21 and 50 mols.  However, the most recent amendment of 8/20/2021 made the EO chain length broader by expanding it to be between 5 and 50 mols.  As a result, the rejection over Sowa et al. must be reinstated.  
 Claims 1, 13, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sowa et al. (US 2011/0251061).
	Sowa et al. disclose an agrochemical formulation containing 
5.2 or 10.4 g of epoxyconazole (a triazole fungicide),
7.5 g of Soprophor BSU2, which is tristyrylphenol ethoxylate with 16 mol of ethylene oxide per mol (see paragraph 70), 
12.5 g pyrrolidone alkylene oxide,
ethyl hexyl lactate to make up 100 ml.
See Example 2 on page 7.  This product was diluted with water to provide a 1 wt% emulsion.  See paragraphs 87-88.  Sowa’s formulation is disclosed for seed treatment (paragraphs 1, 44-45; claims 31-32).
	Premixed agrochemicals
As discussed previously in this Office action, there is no specificity as to what is in the premix.  Further, whether the agrochemicals are premixed or not (and what is in the premix is undefined), the claimed invention is directed to the final composition wherein all of the composition ingredients are mixed together.  Consequently, in the absence of additional claim features, “premixed agrochemicals” and Sowa’s epoxyconazole cannot be distinguished in the final composition.   
	Viscosity of the composition is less than 2500 cP and lower than the same 
	composition without tristyrylphenol ethoxylate 

	The USPTO does not have the facility to measure all the different ways a patent applicant may claim a composition in terms of different characteristics.  Here, the same surfactant (Soprophor BSU) is used by Sowa et al. and the composition is disclosed in concentrated or diluted form.  Given that (i) viscosity is temperature-dependent (decreases as temperature increases), (ii) temperature is not set forth in the claims, and (iii) viscosity of a liquid typically increases as the temperature increases3, Sowa’s concentrated or diluted formulation in Example 2 would have necessarily possessed a viscosity of “less than 2500 cP” within a reasonable temperature range for a seed treatment composition.  
	Additionally, the declaration filed on 10/1/2020 shows that Soprophor BSU-containing formulations have viscosity less than 2500 cP.  As non-limiting examples, Table 6 shows Soprophor BSU-containing composition to have a viscosity of 1423 and 1277 cP, initially and at 60 days, respectively; Table 8 shows Soprophor BSU-containing composition to have a viscosity of 1780 and 1310 cP, initially and at 60 days, respectively; and Table 10 shows Soprophor BSU-containing composition to have a viscosity of 1583 and 1310 cP, initially and at 60 days, respectively.  For these reasons, Sowa’s concentrated or diluted formulation in Example 2 would have necessarily possessed the claimed viscosity feature at a temperature range for a seed treatment formulation, and the burden shifts to Applicant to show that the prior art composition, which contains the required tristyrylphenol ethoxylate with the degree of ethoxylation that is within the claimed scope, does not possess the viscosity feature claimed herein.  
	For these reasons, the formulation explicitly disclosed by Sowa et al. in their Example 2 anticipates claims 1, 13-14 and 17.  
	For the foregoing reasons, all examined claims must be rejected.  No claim is allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 This is a statement of fact.  The Examiner’s statement of fact is supported by, for example, US 2010/0093930, page 15, left column, lines 1-4.  
        2 Soprophor BSU is one of the surfactants disclosed in the instant application as being “well-suited for use in the present invention” (substitute specification of 6/5/2019, page 19, line 2 from the bottom).  
        3 See for example the CRC Handbook of Chemistry and Physics (1981), viscosity entries for the well-known liquid glycerin: 6260 cP at 6°C but 2330 cP at 15°C.